Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Chau on 07/18/2022.

The application has been amended as follows: 
Claim 1. A sole structure for an article of footwear having a heel region, a mid-foot region, a forefoot region, an interior region, and a peripheral region, the sole structure comprising: a foam element extending from the forefoot region to the heel region and having an upper surface and a lower surface formed on an opposite side of the foam element from the upper surface, the foam element including a recess formed in the lower surface in the forefoot region; a posterior cushioning arrangement extending along the peripheral region of the sole structure from the heel region to the mid-foot region, the posterior cushioning arrangement including a first terminal end disposed on a medial side of the sole structure and a second terminal end disposed on a lateral side of the sole structure; and an anterior cushioning arrangement (i) disposed in the recess of the foam element, (ii) spaced apart from and free of the posterior cushioning arrangement so as to be fluidly isolated from the posterior cushioning arrangement,(iii) disposed between the first terminal end and the second terminal end of the posterior cushioning arrangement and the anterior end of the sole structure and exposed on an outer surface along the medial side of the sole structure and the lateral side of the sole structure in the forefoot region and (iv) having a proximal end adjacent to the lower surface of the foam element and a distal end formed on an opposite side of the anterior cushioning arrangement than the proximal end, the anterior cushioning arrangement including at least one medial bladder proximate to the medial side of the sole structure and at least one lateral bladder proximate to the lateral side of the sole structure and spaced apart and free from the at least one medial bladder.
	Claim 11. A sole structure for an article of footwear having a heel region, a mid-foot region, a forefoot region, an interior region, and a peripheral region, the sole structure comprising: a foam element extending from the forefoot region to the heel region and including an upper surface and a lower surface formed on an opposite side of the foam element than the upper surface, the lower surface defining a first portion of a ground- engaging surface of the sole structure in the forefoot region; an anterior cushioning arrangement extending from the lower surface of the foam element in the forefoot region and including at least one medial-forefoot bladder proximate to a medial side of the sole structure in the forefoot region and at least one lateral- forefoot bladder proximate to a lateral side of the sole structure in the forefoot region, the anterior cushioning arrangement defining a second portion of the ground-engaging surface of the sole structure in the forefoot region; and a posterior cushioning arrangement (i) spaced apart from and free of the anterior cushioning arrangement so as to be fluidly isolated from the anterior cushioning arrangement, (ii) extending from the lower surface of the foam element in the peripheral region of the heel region, and (iii) including an arcuate segment extending around the heel region, a first segment extending along the medial side from the arcuate segment to a first terminal end disposed on the medial side, and a second segment extending along the lateral side from the arcuate segment to a second terminal end disposed on the lateral side, the posterior cushioning arrangement defining a third portion of the ground-engaging surface in the heel region; wherein the anterior cushioning arrangement is disposed between the first terminal end and the second terminal end of the posterior cushioning arrangement and the anterior end of the sole structure and is exposed on an outer surface along the medial side of the sole structure and the lateral side of the sole structure in the forefoot region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732